                                                                             U.S. DISTRICT COURT
                                                                         NORTIIERN DISTRICT OF TEXAS
                                                                                   FILED
                     IN THE UNITED STATES DISTRI T COU~T
                          NORTHERN DISTRICT OF TE AS     MAR                           2 9 2019
                              FORT WORTH DIVISION
                                                                          CLERK, U.S. DISTRICT COURT
LEVI WOODERTS, JR.,                               §
                                                                             lly'---.,...,::::::----
                                                                                      Dcputy
                                                  §
              Plaintiff,                          §
                                                  §
VS.                                               §   NO. 4:18-CV-773-A
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
              Defendant.                          §


                           MEMORANDUM OPINION AND ORDER

      Came on for consideration the cross-motions of plaintiff,

Levi Wooderts, Jr., and defendant, United States of America,                                      for

summary judgment. The court, having considered the motions, the

responses, the reply of United States, the record, and applicable

authorities,       finds that plaintiff's motion should be denied and

defendant's motion granted.

                                                 I.

                                   Plaintiff's Claims

      On September 19, 2018, plaintiff filed his complaint in this

action asserting a claim under the Federal Tort Claims Act, 28

u.s.c.   §§   1346(b), 2671-80           ("FTCA"),        for damages allegedly

incurred by him as a result of negligent medical treatment he

received from staff at the Federal Medical Center Fort Worth

("FMC"). Doc.' 1. Plaintiff says that he suffers from low

testosterone and that he has been refused the treatment


      'The "Doc.   "reference is to the number of the item on the docket in this action.
recommended by experts. He seeks monetary damages in addition to

treatment.

                                  II.

                        Grounds of the Motions

        Plaintiff does not set forth the grounds of his motion, but

appears to urge that negligence is established as a matter of

law. Doc. 19.

        The government asserts that plaintiff cannot produce

probative evidence to establish any of the essential elements of

his negligence claim, that is, standard of care, breach,

causation, and damages. Doc. 24 at 1.

                                 III.

                      Summary Judgment Principles

        Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or defense

if there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.     Fed. R. Civ.

P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247

(1986).     The movant bears the initial burden of pointing out to

the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the


                                   2
nonmoving party's claim,           "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."            Id. at 323.

Once the movant has carried its burden under Rule 56(a), the

nonmoving party must identify evidence in the record that creates

a genuine dispute as to each of the challenged elements of its

case.     Id. at 324; see also Fed. R. Civ. P. 56 (c)       ("A party

asserting that a fact                 is genuinely disputed must support

the assertion by                 citing to particular parts of materials in

the record          • II )   •   If the evidence identified could not lead

a rational trier of fact to find in favor of the nonmoving party

as to each essential element of the nonmoving party's case, there

is no genuine dispute for trial and summary judgment is

appropriate.     Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475   u.s. 574, 587, 597 (1986).
        The mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported

motion for summary judgment. Anderson, 477 U.S. at 247-48.

Moreover,    "[w]hen opposing parties tell two different stories,

one of which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for

summary judgment. Scott v. Harris, 550 U.S. 372, 380 (2007).


                                         3
                                  IV.

                               Analysis

        The FTCA gives federal courts jurisdiction over claims

against the United States for money damages for injuries caused

by the negligent or wrongful act or omission of a government

employee under circumstances where the United States, if a

private person, would be liable to the claimant in accordance

with the law of the place where the act or omission occurred.

Sheridan v. United States, 487 U.S. 392, 398 (1988) (quoting 28

U.S.C. §1346(b)). Because plaintiff's alleged injuries occurred

at FMC, Texas law applies. Ayers v. United States, 750 F.2d 449,

452 n.1 (5th Cir. 1985).

        Texas law imposes on treating physicians a duty to exercise

that degree of care which a general practitioner of ordinary

prudence and skill, practicing in the community or similar

community, would have exercised in the same or similar

circumstances. Edwards v. United States, 519 F.2d 1137, 1139 (5th

Cir. 1975). The plaintiff bears the burden of proving (1) the

physician's duty to act according to an applicable standard of

care,    (2) a breach of that standard of care,   (3)   injury, and (4)

causation. Hannah v. United States, 523 F.3d 597, 601 (5th Cir.

2008). Standard of care is the threshold issue and must be

established by expert testimony unless the mode or form of


                                   4
treatment is a matter of common knowledge or is within the

experience of a lay person. Id., 523 F.3d at 601-02; Quijano v.

United States, 325 F.3d564, 567 (5th Cir. 2003). Expert testimony

is also required to establish that the breach proximately caused

the harm suffered by the plaintiff. Guile v. United States, 422

F.3d 221, 225   (5th Cir. 2005); Garza v. Levin,   769 S.W.2d 644,

646 (Tex. App.--Corpus Christi 1989, writ denied).

     This is not the type of case where breach and causation can

be determined without expert testimony. See Haddock v. Arnspiger,

793 S.W.2d 948, 951 (Tex. 1990) (giving as examples operating on

the wrong part of the body or leaving sponges within a body) .

That one can "google" a host of information about a condition

does not bring it within common knowledge such that expert

testimony is not required.

     In this case, the record reflects that plaintiff suffers

from a number of medical issues, some of which may be related to

his low testosterone condition. Doc. 29 at App. 007-015

(reflecting that plaintiff suffers from diabetes mellitus, type

II, other testicular hypofunction, hyperlipidemia, morbid

obesity, hypertension, venous insufficiency, benign localized

hyperplasia of prostate, scrotal edema, arthropathy, anemia,

polyneuropathy, peripheral vascular disease, and osteoarthritis,

among other things); App. 070   (reflecting that there may be other


                                 5
causes for symptoms plaintiff attributes to low testosterone) .

Further, the medical records reflect that plaintiff has been seen

multiple times to address his various medical needs. Id. at App.

016-073. And, he has refused to comply with recommended

treatments from time to time. Id. at App. 061,   062, 072,   073.

     Where, as here, expert testimony is required and no expert

has been designated, summary judgment is appropriate. Bradfield

v. United States ex rel. Dep't of Veteran's Affairs, 471 F. App'x

364, 365-66 (5th Civ. 2012); Prindle v. United States, No. 4:10-

CV-54-A, 2011 WL 1869795, at *1-2 (N.D. Tex. May 13, 2011); Woods

v. United States, No. 3:08-CV-1670-D, 2010 WL 809601   (N.D. Tex.

Mar. 8, 2010). Plaintiff cannot establish the standard of care or

that United States breached that standard of care. That plaintiff

has determined that only one course of treatment is acceptable

and United States has refused to provide that treatment does not

meet his burden.

                               v.
                              Order

     The court ORDERS that plaintiff's motion for summary

judgment be, and is hereby, denied.

     The court further ORDERS that defendant's motion for summary

judgment be, and is hereby, granted; that plaintiff take nothing




                                6
on his claims against defendant; and that plaintiff's claims be,

and are hereby, dismissed with prejudice.

     SIGNED March 29, 2019.




                                7
